Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/29/2020 is being considered by the examiner.
Claim Objections
Claim1 objected to because of the following informalities:  in the body od he claim, the limitation stating “ wherein the side portion extends from the lower portion and the interlayer portion and is adjacent side surfaces of the plurality of stacked chips,” it is unclear if applicant meant to say “ wherein the side portion extends from the lower portion and the interlayer portion and is adjacent  to side surfaces of the plurality of stacked chips” or “wherein the side portion extends from the lower portion and the interlayer portion and the adjacent side surfaces of the plurality of stacked chips”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,5-6,11,14,17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al, US 2014/0091460 A1.
Pertaining to claim 1, Lee teaches (see fig17 for example) A semiconductor package comprising:
a plurality of stacked chips [90,80,70 or 50]  on a substrate[11 or 200] and spaced apart from each other in a vertical direction, the plurality of stacked chips including a lower chip and an upper chip,
wherein the vertical direction is a direction substantially perpendicular to an upper surface of the substrate [11] (see fig11);
lower bumps [26] between the lower chip [50] and the substrate [11or 200];
interlayer bumps [26] between adjacent chips among the plurality of stacked chips [90, 80, 70, 50];

an underfill material layer [98/104 combined] on the substrate, wherein the underfill material layer comprises a lower portion [104], an interlayer portion [underfill between chips90, 80, 70], and a side portion [98 and 98a], wherein the lower portion104] of the underfill material layer is on a side surface of each of the lower bumps [26] and is in a space between the lower chip and the substrate [11 or 200],
wherein the interlayer portion [underfill between chips90,80,70] is on a side surface of each of the interlayer bumps [26] and is in a space between adjacent chips among the plurality of stacked chips, wherein the side portion[98/98a] extends from the lower portion and the interlayer portion and is adjacent side surfaces of the plurality of stacked chips,
wherein the side portion comprises a first side portion [98a] and a second side portion [98] on the first side portion, wherein a slope of the second side portion [98] is steeper than a slope of the first side portion [98a],
wherein the second side portion [98] overlaps at least two chips adjacent [70, 50] to each other, among the plurality of stacked chips, in a horizontal direction,
wherein the horizontal direction is substantially parallel to the upper surface of the substrate [11 or 200], wherein at least a portion of the mold layer [99] is on the side portion of the underfill material layer [98/104].
Pertaining to claim 2, Lee teaches (see fig17 for example The semiconductor package according to claim 1, wherein the side
portion of the underfill material layer [98/104 combined] further comprises a lower curved portion [104] between the

Pertaining to claim 5, Lee teaches (see fig17 for example) The semiconductor package according to claim 1, further comprising:
a heat transfer material layer [33]; and 
a heat dissipation member [35] on the heat transfer material layer,
wherein the heat dissipation member [35] contacts the heat transfer material layer [33], and wherein the heat transfer material layer [33] is in contact with the upper chip [90] and the mold layer [99].
Pertaining to claim 6, Lee teaches (see fig17 for example) The semiconductor package according to claim 5, wherein an upper end of the side portion [98a] of the underfill material layer is in contact with the heat transfer material layer [33].
Pertaining to claim 11, Lee teaches (see fig17 for example) The semiconductor package according to claim 1,
wherein the mold layer [99] is spaced apart from the substrate [11], and
wherein the underfill material layer [98/104] extends between the mold layer [99] and the substrate [10/11].
Pertaining to claim 14, Lee teaches (see fig17 for example) The semiconductor package according to claim 1, further
comprising:
a printed circuit board;
a package substrate on the printed circuit board;
a semiconductor chip on the package substrate;
one or a plurality of stacked chip packages on the package substrate;

semiconductor chip and the one or plurality of stacked chip packages; and
a heat transfer material layer [33] that is between the heat dissipation member [35] and the semiconductor chip, and is between the heat dissipation member and the one or plurality of stacked chip packages,
wherein each of the one or plurality of stacked chip packages comprises the
substrate, the plurality of stacked chips, the lower bumps, the interlayer bumps, the mold layer, and the underfill material layer,
wherein at least a portion of the plurality of stacked chips comprises a memory
semiconductor chip, and wherein the semiconductor chip is a central processing unit (CPU) semiconductor chip or a graphics processing unit (GPU) semiconductor chip ( see fig17 and para 0051). 
Pertaining to claim 17, Lee teaches (see fig17 for example) A semiconductor package comprising:
one or a plurality of chips [90, 80, 70 or 50] on a substrate;
bumps [26] below each of the one or plurality of chips; and
an underfill material layer [98/104 combined] on the substrate, on a side surface of each of the bumps [26],
and extending onto a side surface of each of the one or plurality of chips [90, 80, 70 and 50],
wherein the underfill material layer [98/104] comprises a first side portion (see side portion between chip10 and chip50), a second side portion (see side portion from 
wherein a slope of the second side portion ( see side portion from bottom of chip 50 to top of chip 70) is steeper than a slope of the first side portion ( see side portion between chip10 and chip50), and wherein a slope of the third side portion ( see flat side portion [98a] from top side of chip 90) is less steep than the slope of the second side portion ( see side portion from bottom of chip 50 to top of chip 70 ) ( by virtue of the shape of the underfill from fig17).
Pertaining to claim 18, Lee teaches (see fig17 for example) the semiconductor package according to claim 17, further comprising:
a mold layer [99] on the substrate and contacting the underfill material layer [98/104];
a heat transfer material layer [33] contacting the one or plurality of chips[90], an upper surface of the mold layer[99], and an upper surface of the underfill material layer[98a]; and
a heat dissipation member [35] on the heat transfer material layer [33].
Pertaining to claim 19, Lee teaches (see fig17 for example) A semiconductor package comprising:
a plurality of chips [90, 80, 70 or 50] stacked on a substrate in a direction perpendicular to an upper surface of the substrate;
bumps [26] below ones of the plurality of chips; and
an underfill material layer [98/104 combined] on the substrate, on a side surface of each of the bumps, and extending onto a side surface of each of the plurality of chips,

wherein at least two chips (see chips 50 to 80) adjacent to each other, among the plurality of chips,
overlap the portion of the underfill material layer [98] having a constant slope or a constantly varying slope in a horizontal direction (see fig.17), and
wherein the horizontal direction is parallel to the upper surface of the substrate [11].
Pertaining to claim 20, Lee teaches (see fig17 for example) the semiconductor package according to claim 19, wherein the underfill material layer [98/104] is integrally formed without an interface.
Allowable Subject Matter
Claim3-4,7-8,9-10,12-13,15-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449. The examiner can normally be reached M-F: 9:00AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819